Exhibit 10.9.1

DISTRIBUTORSHIP AGREEMENT ADDENDUM

This Distributorship Agreement Addendum (“Addendum”) is made and entered into
effective the      day of             , 2003 (“Effective Date”), between TVI
Corporation, a corporation having a principal place of business et 1100 Holladay
Drive, Suite 300, Glenn Dale, MI) 20769 (“SUPPLIER”) and Fisher Scientific
Company L.L.C., a limited liability company having a principal place of business
at 2000 Park Lane, Pittsburgh, PA 15275 (“DISTRIBUTOR”).

1. DISTRIBUTOR AGREEMENT

1.1 The parties agree that this Addendum hereby modifies the Distributorship
Agreement between SUPPLIER and DISTRIBUTOR dated April 3, 2002, and signed by
Karl Shaw on May 1, 2002 (“Agreement”). Notwithstanding the foregoing, any and
all terms and conditions in the Agreement not modified by this Addendum shall
remain in full force and effect. Any defined terms in this Addendum that are not
defined herein, shall have the same messing as set forth in the Agreement.

1.2 Section 2 of the Agreement shall be deleted in its entirety and replaced
with the following language:

2. Prices. The prices payable for the Products shall be the then-current
manufacturer’s suggested retail price for such Products (“Minimum Prices”),
subject to the discounts set forth in Sections 3.5 and 3.6, below. All Minimum
Prices are subject to increase from time to time by SUPPLIER, provided that no
change in Minimum Prices shall be effective with respect to any Orders already
accepted by DISTRIBUTOR or SUPPLIER. In addition to the Minimum Prices,
DISTRIBUTOR shall also collect any sales, use, value added or other taxes for
governmental charges attributable to the sale and distribution of the Products.
Prices are FOB Glen Dale, MD and DISTRIBUTOR shall pay all shipping and
insurance related costs. In no case shall the Minimum Prices, net of discounts,
charged Distributor for Products sold by and through Distributor exceed those
prices for the same Products, net of discounts, charged to the other
distributors set forth in Section 3.3, below.

2. PRODUCT AND MARKETS AND CUSTOMER TYPE (MARKET)

2.1 Products: The Products covered by this Agreement are those products
identified in Appendix A—COMMERCIAL PRODUCTS hereto, manufactured by or on
behalf of SUPPLIER any improved or updated versions thereof, including
accessories designed for such products, and any new products subsequently
introduced by SUPPLIER for sale to the MARKET AND CUSTOMER TYPES (as such term
is defined below).

2.2 MARKET AND CUSTOMER TYPES. This Agreement covers all domestic markets
supporting homeland security (primarily decontamination) including first
responders, public safety, and hospitals, law enforcement, military, and federal
agencies.

2.3 Similar or Related Products: Any goods similar or related to the Products,
and sold to the MARKET AND CUSTOMER TYPES, that may be developed by SUPPLIER
during the term of this Agreement must offered by SUPPLIER to DISTRIBUTOR, and
DISTRIBUTOR must offer and represent the same to its customer base on the same
terms as set forth herein.



--------------------------------------------------------------------------------

3. GRANT OF RIGHTS

3.1 SUPPLIER hereby appoints DISTRIBUTOR and DISTRIBUTOR accepts the appointment
as SUPPLIER’s “Exclusive” Distributor of the Products in the United Stares (the
“Territory”) for the MARKET AND CUSTOMER TYPES, during the term of this
Agreement and pursuant to the provisions of this Agreement. The Term of this
Agreement will be for three (3) years from the Effective Date of this Addendum,
and it will renew annually thereafter unless either party provides written
termination notification to the other party, at least thirty (30) days prior to
the expiration of the Term, of its intention not to renew. SUPPLIER AND
DISTRIBUTOR shall retain the right to market and sell the Products directly to
the [OMITTED]*.

3.2 EXISTING DISTRIBUTION FOR MARKET AND CUSTOMER TYPES: Except for those sales
relationships and distribution agreements with the third parties set forth in
Section 3.3 below, SUPPLIER agrees to terminate, or transfer to DISTRIBUTOR, its
other existing distribution agreements for the MARKET AND CUSTOMER TYPES.
DISTRIBUTOR shall provide adequate coverage of the Territory. In the event that
DISTRIBUTOR does not provide adequate coverage within the Territory and fails to
cure such deficiency alleged by SUPPLIER within sixty (60) days of receiving
notice from SUPPLIER, SUPPLIER may quote orders directly to customers in the
Territory pursuant to the terms and conditions set forth in Section 3.5 below.

3.3 Except with respect to the terms of Section 3.1 and 3.2 above, SUPPLIER
shall retain no right to sell, and distribute the Products directly to end user
customers. SUPPLIER shall be permitted to maintain the following distribution
and sales relationships and agreements with the following third parties:

 

  •   REC

3.4 The minimum sales goal for the Products for 2003 shall be [OMITTED]* (“2003
Goal”).

3.5 [OMITTED]*.

IF DISTRIBUTOR fails to provide the quote directly to customer or contact is not
made directly with customer, within 2 working days of receiving a request from
SUPPLIER, SUPPLIER will proceed to contact and/or quote directly to such
customer, and such order shall not be eligible for, or subject to, the Discount.

--------------------------------------------------------------------------------

* MATERIAL NOTED AS [OMITTED] IS CONFIDENTIAL AND HAS BEEN OMITTED, PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

3.6 For the orders that DISTRIBUTOR does not quote directly and fulfill, but are
quoted by Supplier, processed by Distributor, and fulfilled by Supplier (per
section 3.5), DISTRIBUTOR will receive a [OMITTED]* discount on the Minimum
Prices for such orders. In situations where DISTRIBUTOR is obligated to provide
terms of FOB destination to customers, SUPPLIER and DISTRIBUTOR will share
freight costs. It is the spirit and intention of this agreement to minimize the
number of “direct quoted” orders by SUPPLIER.

4. SALES AND MARKETING SUPPORT

4.1 Training: SUPPLIER shall provide to DISTRIBUTOR’S sales personnel, at
DISTRIBUTOR’s premises or such other location as the parties may agree, such
training in the demonstration and use of the Products as is mutually agreed upon
by DISTRIBUTOR and SUPPLIER, and for such training purposes SUPPLIER shall make
available, at SUPPLIER’s expense, all necessary instructors and training
personnel for the training of DISTRIBUTOR representatives by SUPPLIER.
DISTRIBUTOR shall provide transportation and lodging expenses for DISTRIBUTOR
personnel for the training of DISTRIBUTOR representatives by SUPPLIER.

4.2 Technical Support: SUPPLIER shall provide technical support to DISTRIBUTOR’S
sales personnel and customers, and promptly provide to DISTRIBUTOR such
additional technical information developed or acquired by SUPPLIER. SUPPLIER
shall provide at its own expense a toll free long distance telephone service for
sales and customer support during normal east coast business hours and provide
for after hours emergency contacts.

4.3 Literature: The cost of literature development (instruction manuals and
point of sale literature) for use in connection with the marketing, sale and
distribution of the Products shall be [OMITTED]*. The content and quantities of
literature produced and consumed shall be reasonable and agreed upon by both
parties and the cost shall be born by the consuming party.

4.4 Subject to DISTRIBUTOR’s and SUPPLIER’S prior written approval,
DISTRIBUTOR’S name may be incorporated in SUPPLIER’s advertising literature
intended for distribution by DISTRIBUTOR’s or SUPPLIER’s sales representatives
and visa versa.

4.5 Marketing: SUPPLIER and DISTRIBUTOR shall cooperate in good faith to develop
joint marketing materials and efforts to promote SUPPLIER’s Products,
[OMITTED]*. The marketing effort will include for 2003, at a minimum, the
initiative detailed in Attachment B - Joint Advertising and Sales Promotion
Plan. All marketing materials and the annual advertising and promotion plan
shall be subject to the approval of each of the parties, which shall not be
unreasonably withheld.

4.6 DISTRIBUTOR shall use its best efforts to actively, and in good faith, a)
promote the Products as its primary offering in the products category as a
Fisher Alpha Preferred Supplier and b) to meet the 2003 goal and subsequent
yearly goals. The Confidentiality clause contained in the Agreement

shall be mutual and protect the respective confidential information of both
parties hereto. DISTRIBUTOR agrees to not hire any SUPPLIER employees until
after 2 years from any termination of employment.

--------------------------------------------------------------------------------

* MATERIAL NOTED AS [OMITTED] IS CONFIDENTIAL AND HAS BEEN OMITTED, PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

4.7 SUPPLIER and DISTRIBUTOR agree that they will develop a business process to
regularly communicate to the parties sales & marketing strategies, tactics and
other business issues / metrics related to the relationship. Such information
will include at minimum volume goals, lead sharing, market intelligence, and
target accounts. This process will also provide the forum for SUPPLIER to
identify and communicate coverage and performance issues as outlined in 3.2 and
for the development of mutually agreeable initiatives to cure deficiencies in
coverage and performance to the reasonable satisfaction of the parties. Should
DISTRIBUTOR be unable to substantially “cure” the alleged deficiencies, within
ninety (90) days after notice from SUPPLIER, SUPPLIER shall have the right to
terminate the agreement. DISTRIBUTOR and SUPPLIER will jointly develop sales
goals by region / industry / market as outlined above.

4.8 In the event of a dispute with respect to the rights and obligations of
either party to this Agreement, resolution thereof shall be conducted pursuant
to the rules for commercial Arbitration of the American Arbitration Association
by a panel of three (3) arbitrators selected pursuant to such rules.

4.9 Each party hereto waives its right to recover indirect, special or
consequential damages from the other party hereto as a result of the other
party’s performance or default hereunder.

IN WITNESS WHEREOF, the parties have executed their signature the day and year
first written above.

 

FISHER SCIENTIFIC COMPANY, L.L.C.   TVI CORPORATION By:  

/s/ Tim Zeh

  By:  

/s/ Richard Priddy

Name:   Tim Zeh   Name:   Richard Priddy Title:   Product Manager   Title:   CEO



--------------------------------------------------------------------------------

APPENDIX A - COMMERCIAL PRODUCTS

Hospital:

 

•   Two-Line Hospital Staff Decontamination Shelter

 

•   Two-Line Hospital Decontamination Shelter

 

•   Individual Decontamination Shelter

 

•   Mass Casually Decontamination Shelter

 

•   Three-Line HazMat Decontamination Shelter

 

•   Temporary Morgue

Public Safety:

 

•   Command Post

 

•   Command Logistics Shelter

 

•   First Response

 

•   Squad Decontamination Shelter

 

•   Individual Decontamination Shelter

 

•   Two-Line Hospital Decontamination Shelter

 

•   Three-Line HazMat Decontamination Shelter

 

•   Four-Line Mass Decontamination Shelter

 

•   Six-Line Mass Decontamination Shelter

 

•   Casualty Management Shelter

 

•   Temporary Morgue

Accessories:

 

•   FIash Water Heater

 

•   Decontamination Solution Injector

 

•   Double Shower Boom

 

•   Diesel Water Pump

 

•   Litter Conveyor System

 

•   Collapsible HazMat Basin

 

•   Portable Diesel Generator

 

•   Chem-Bio Isolation System

 

•   Field Hardened Air Conditioner

 

•   Forced Air Heater

 

•   Portable Fluorescent Light Fixture

 

•   Portable Barricade and Signage



--------------------------------------------------------------------------------

APPENDIX B - JOINT ADVERTISING AND SALES PROMOTION PLAN

[OMITTED]*

--------------------------------------------------------------------------------

* MATERIAL NOTED AS [OMITTED] IS CONFIDENTIAL AND HAS BEEN OMITTED, PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION